In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 17-1530V
                                        (not to be published)


    RYAN M. SCHMIDT,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: July 12, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


David J. Ward, Michel & Ward, Chattanooga, TN, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On December 22, 2021, Petitioner filed a joint stipulation to voluntarily dismiss the
above-captioned claim. Accordingly, pursuant to Vaccine Rule 21(a), the above-
captioned claim was dismissed without prejudice on December 23, 2021. (ECF No. 58).

      Petitioner has now filed a motion for attorney’s fees and costs, dated May 11, 2022
(ECF No. 60), requesting a total award of $12,224.65 (representing $12,143.50 in fees
and $81.15 in costs). In accordance with General Order No. 9, Petitioner filed a signed
statement indicating that he incurred no out-of-pocket expenses. (ECF No. 63).
Respondent reacted to the motion on May 24, 2022, indicating that “the Chief Special
Master find that petitioner is eligible for an award of attorneys’ fees and costs, respondent
respectfully recommends that the Chief Special Master exercise his discretion and determine

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
a reasonable award for attorneys’ fees and costs”. (ECF No. 61). Petitioner did not file a
reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $12,224.65 (representing $12,143.50 in fees and $81.15 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In
the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision. 2

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2